IN THE SUPREME COURT OF THE STATE OF DELAWARE


LEONARD TAYLOR,                        §
                                       §     No. 217, 2016
        Defendant-Below,               §
        Appellant,                     §     Court Below: Superior Court
                                       §     of the State of Delaware
        v.                             §
                                       §     Cr. ID No. 0907019543A
STATE OF DELAWARE,                     §
                                       §
        Plaintiff-Below,               §
        Appellee.                      §

                           Submitted: October 13, 2016
                           Decided:   October 27, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

        This 27th day of October, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s order dated April 26,

2016.

        NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice